Title: Abigail Adams to Cotton Tufts, 17 October 1797
From: Adams, Abigail
To: Tufts, Cotton


        
          
            Dear sir
            East Chester october 17th 1797
          
          I was in hopes to have seen you, and had some more conversation with you upon the subject of finishing the Room in the out House. I experienced so many inconveniencies from a mixture of Families Whilst I was at Home, that I should not wish to try it again, for if





mr & mrs Porter had not been of a very accommodating disposition we should have met with more trouble than I did. I told mr Porter that I would have him digg a cellar under it, and I should be glad to have a small building behind for a dairy room suppose it only 12 foot Square so as to communicate with the Room. the Chimny I would build without the House so as to make as much Room as possible. I would have an oven built in it. from the wash House a communication can be made through the closet under the stairs, so that two windows in front may be made, if (as I hope we shall), some alteration should be made in the House, so as to take the Books into the House there will then be a good Bed room for a Family, and my own people when at home may occupy the Chambers and the wash House without much interference I wish you would consult deacon Perce of Dochester, whether an addition might not be made to the House in front of 8 or 10 feet, and by that means enable us to raise the Roof on that part so as to make us some good upper Chambers, or in what way a comfortable addition might be made. as to taking down chimnies, I could not think of it to such a House as that is. I know by adding to the front it will bring the Chimnies wrong, but that I should not regard since it would tend to accommodate us, and I believe in the least expensive mode.
          we are yet here, that is I am here, for you will learn by the publick papers, that the President went yesterday into N york, and that on Wedensday a splendid dinner is to be given to which there are 300 subscribers— N york is determined to vie with Boston on this occasion— the people will have it so, it must be submitted to— a light Horseman had been sent out to this place 20 miles from the city 5 days before we came with orders to stay untill we arrived, that the military might not be again dissapointed.
          I know not when we shall be able to go into the city of Philadelphia it is however said that it will be safe by Nov’br the fever is chiefly confined to Southark. it will be deplorable to that city to convene Congress any where else. so many are dependant upon them for their Daily Bread, and I doubt very much whether any congress will be made untill December. the Members must be very reluctant to trust themselves in Boarding Houses—and I do not yet learn that the inhabitants have returnd. the weekly Bills of Mortality are near the same for these 3 or four weeks past.
          before I came from Home I had taken from mrs French & Burrel part of my Cheese. some I had left with mrs Porter, some I sent to

my Children I should like to have a Barrel of mrs Burrels sent me to Philadelphia, as soon as I can give you notice that any person is there to receive it. when we past through Conneticut we found in most parts great quantities of cider—no doubt much of it, will be sent to Boston. I could wish sir that as much as half a dozen Barrels of the best of cider under your particuliar care might be Secured for us against an other summer. if we should live, I presume we shall wish to return as early in the spring as publick Buisness will permitt, and Congress I fancy will not risk sitting in that city late.
          My best regards to all Friends— / Your affectionate / Neice
          
            A Adams—
          
        
        
          Mrs smith desires to be kindly rememberd
        
      